 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     MONICA GAINA and EVELINA GAINA, Case No.: CV 18-177-DMG (RAOx)
11
                                     ORDER RE DISMISSAL OF ACTION
12           Plaintiffs,             WITH PREJUDICE [103]
13
                  vs.
14
15   NORTHRIDGE HOSPITAL MEDICAL
     CENTER, DIGNITY HEALTH, DOES 1-
16
     10, Inclusive,
17
18                Defendants.

19
20         Based upon the parties’ stipulation, IT IS HEREBY ORDERED that the above-
21   captioned action is dismissed with prejudice in its entirety. The parties will bear their
22   own attorneys’ fees and expenses.
23
24   DATED: May 3, 2019                            ________________________________
25                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
26
27
28


                                                  -1-
